

Exhibit 10.16


NON-RESIDENTIAL PREMISES LEASE AGREEMENT


Kaunas                                        10 July 2013


BUAB Apskaitos etika, company number 1117 75915, legal address 50 V. Putvinskio
Str., Kaunas, represented by the administrator UAB Įmonių bankroto
administravimo ir teisinių paslaugų biuro (Company Bankruptcy Administration and
Legal Services Bureau), number of legal person 235238440, by authorized person
Kęstutis Stankus (basis for authorization is the 26 March 2012 Resolution of
Kaunas Regional Court and the 30 April 2012 Power of Attorney No. 04-81/1),
hereinafter referred to as the ‘Lessor’ on one side
and
UAB Ubiquiti Networks Europe, number of legal person 300633724, address of the
registered office 221 Savanorių Ave., Kaunas, represented by Rasa Juodišienė,
the director, hereinafter referred to as the ‘Lessee’ on the other side,
    
The Lessor and the Lessee hereinafter may be referred to as the ‘Parties’ and
each individually as the ‘Party’, entered into this Lease Agreement (hereinafter
– the ‘Agreement’) and have agreed:


I.
SUBJECT MATTER OF THE AGREEMENT



1.1.
According to the terms and conditions as well as procedure set forth herein the
Lessor shall lease to the Lessee (i.e. provide for temporal possession and use
for a lease fee), and the latter shall lease from the Lessor the immovable
property owned by the Lessor, i.e. premises of administrative purpose the total
area of which is 477 sq.m., located on the third floor of the building, the
unique number of which is 4400-0605-4380, owned by the Lessor and located at 50
V.Putvinskio Str. (hereinafter – the ‘Property’) and shall undertake to pay to
the Lessor the lease and other fees pursuant to the terms and procedure set
forth herein. During entire term of Agreement validity the Lessee shall be
entitled to use the yard and garage in this yard of the Building wherein the
Premises to be leased are located and that is included into the lease price. The
Parties agree that based on this paragraph, the Lessee is entitled to park the
road motor vehicles of employees and clients (light motor vehicles, motorcycles
and bikes).

1.2.
The Lessee confirms that he inspected the Property and it is completely
satisfied with condition of the Property and other terms.

1.3.
The Lessee shall undertake to use the Property to carry out the economic
activity, hereinafter referred to as the ‘Lease Purpose’. Hereby the lease
purpose of use of the premises is established, i.e. to carry out administrative
activity of the company of the Lessee. The company of the Lessee shall provide
the creation of information technology and consulting services. The Lessee may
change the Lease Purpose set forth herein only with prior written consent of the
Lessor.

1.4.
During entire Agreement validity period the Lessee shall undertake to maintain
the Premises at the same level as the Premises are on the day of Premises
delivery and acceptance by the Lessee.

1.5.
The Lessor shall undertake to assure that on a day Premises delivery to the
Lessee, the Premises to be leased should be empty, ordered and clean and also
free of any third parties or their property.

1.6.
This Agreement shall entitle the Lessee to register the address of registered
office of the Lessor at the address of the Premises.





2. EQUIPMENT AND ADJUSTMENT OF PREMISES FOR ACTIVITIES OF THE LESSEE AND TERMS
OF PROPERTY DELIVERY. REPAIR AND MAINTENANCE OF PREMISES


2.1. The Premises shall be leased as of existing condition and the Lessor shall
not perform any additional repairs with an exception of arrangements and
modifications of premises which must be made by the Lessor until 1 September
2013, namely:



--------------------------------------------------------------------------------



2.1.1 Install the measuring apparatus;
2.1.2 Install shower cabin.
2.2. The Lessor shall undertake to deliver the Premises to the Lessee and the
latter shall undertake to accept the Premises from the Lessor on a day of
signing of this Agreement. The delivery of the Premises must be executed by
signing the Premises Delivery and Acceptance Certificate by the Parties which
having it signed and approved by stamps of the Parties shall become integral
part of this Agreement and in which an actual condition of the Premises and
reading of measuring apparatus located in the Premises are to be stated.
2.3. Having the Premises delivered to the Lessee, the latter shall be entitled
to use the Premises without any restrictions in accordance with the terms and
purposes set forth herein, including, but not limited to free access to the
Premises during the day and night time (24-hours) 7 days a week, with an
exception of temporal restrictions of access to the Premises because of
emergencies, disturbances in the Premises and Building or engineering systems
installed therein, prohibitions or other actions established by the sate and/or
municipal authorities which are beyond the will of the Lessor.
2.4. During the time of transfer of the Premises to the Lessee, the Lessor must
deliver to the Lessee the regulations applicable in the common use premises of
the Building (if any) and also other documents (their copies), if any, which are
necessary in order for the Lessee to use the Premises for the purposes set forth
herein.
2.5. The Lessee shall be entitled to perform the improvements and/or
rearrangements of the Premises with prior consent of the Lessor. If the Lessee
performs the improvement and/or rearrangements of the Premises, after expiry of
this Agreement or its termination prior to the term, the Lessee shall be
entitled to take the devices, systems and other equipment as well as performed
improvements and/or rearrangements which have been performed at its expense, if
they can be detached without damaging the Premises and if the Parties fail to
agree that the Lessor shall reimburse the value of such improvements and/or
rearrangements to the Lessee.
2.6. The Property must be returned to the Lessor at least within 30 (thirty)
calendar days as of the end of this Agreement. Within this period the Lessee
shall pay the lease fee and other fees (payments) set forth herein. The Lessee
shall return cleaned, ordered Property and with all the keys, including those
manufactured by the Lessee in the state which is not worse than the one which
was present on a day of the Property delivery to the Lessee, taking into account
regular wear and tear. Having the Agreement ended or terminated prior to its
term the Lessee shall deliver the Property to the Lessor by signing the
bilateral Property Delivery and Acceptance Certificate. In case of failure to
deliver the Property to the Lessor within the term specified herein, the Lessor
shall pay to the Lessee the default interest in the sum of LTL 500,00 (five
hundred Litas) for each day of delay to vacate and deliver the Property.
2.7. During this Agreement validity period the Lessor shall undertake to arrange
and perform the overhaul repair works of the Premises, provided such repairs are
necessary and immediate. The Lessor shall undertake to notify the Lessee in
advance about the overhaul repair works intended to be carry out by the Lessor
and also the repair works, which impede the activity of the Lessee, of
engineering networks or systems of the Building wherein the leased Premises are
located. Having the Lessor notified the Lessee of Premises’ overhaul repair
works intended to be carry out, the Lessee must facilitate the proper
performance of such works, including without limitation, refrain from
temporarily using the Premises (or part of them) upon request of the Lessor (for
the term specified by the Lessor). The Lessee shall not pay the Lease fee for
the days during which it could not properly use the leased Premises.
2.8. The Lessor shall undertake not to prevent the Lessee from using the
Premises during the Lease term. If the Lessor wants to inspect the terms of
operational use of the Premises not during the business hours or wants to show
the Premises to a potential lessee not during the business hours, it shall be
entitled to enter the Premises only with presence of the Lessee’s
representative. In the event of emergency which may damage the Building and
cause harm to the people who are working therein, the Lessor shall be entitled
to enter the Premises at any time, however, must notify the Lessee of such entry
and in the event there is no possibility to notify the Lessee prior to the
entry, it must notify the Lessee immediately after the entry. Without breaching
the rights of the Lessee the Lessor shall be entitled to verify whether the
Lessee uses the Premises properly.



--------------------------------------------------------------------------------



2.9. If the meeting of creditors of the Lessor takes the decision to assign the
Premises to third parties, the Lessor shall undertake to notify the Lessee of
such circumstances at least within 5 (five) calendar days as of a day of taking
the decision of the meeting of creditors and provide information on potential
acquirer of the Premises by furnishing its details in order the Lessee could
start negotiations with new owner of the Premises regarding the execution of new
Premises’ lease agreement.
2.10. The Lessor must deliver to the Lessee the properly (according to
applicable legislation) installed engineering communications (electricity,
water-supply, sewage and heating supply) of the Premises.
2.11. The Lessor must assure the proper operational use of engineering
communications of the Building wherein the Premises are located within the
limits of responsibility of the Lessor up to inlets into the Premises.
2.12. The Lessor shall undertake to assure the hire (appointment) of
administrator of the Building who would maintain the Building and leased
Premises and administer all the fees, organize security of the Building and the
Premises, collection of garbage, cleaning and lighting works of common areas of
the building, yard and streets, lightning of Building’s façade, maintenance of
equipment in the Building and Premises, including without limitation maintenance
and repair of sanitary equipment, electrical, heating and other networks as well
as equipment.
2.13. The Parties agree that the costs of operational use specified in Paragraph
2.12 hereof shall be calculated in proportion of the area of the leased Premises
to general area of the Building taking into account actual costs incurred by the
Lessor, furnishing by the Lessor to the Lessee the copies of documents
justifying such costs.


3. LEASE TERM


3.1. The Premises shall be leased for the period of 3 (three) years, but for the
period which is not longer than until the day of Property sale, delivery or
return in accordance with the procedure established by the Law on Bankruptcy of
the Entities of the Republic of Lithuania. The calculation of the Premises lease
term shall commence as of the day of signing the Premises Delivery and
Acceptance Certificate.
3.2. Having this Agreement ended, the Lessee who orderly fulfilled the
undertaken obligations hereunder shall have the priority with respect to other
persons to renew this Agreement in accordance with the procedure set forth in
Paragraph 3.3 hereof.
3.3. If having this Agreement ended the Lessor intends to further lease the
Premises, the Lessor must notify the Lessee in writing of that in advance, but
no later than 3 (three) months prior to the end of the lease term by specifying
the Premises lease term and the fee as well as other substantial terms and
conditions of lease. In this case the Lessee must furnish a written reply to the
Lessor no later than within 1 (one) month as form receipt of notice of the
Lessor and state whether or not the Lessee agrees to renew this Agreement under
the terms and conditions specified in the notice of the Lessor. If the Lessee
agrees to enter into the Premises lease agreement under the terms and conditions
specified in the notice of the Lessor, the Parties shall agree to take all the
actions under their control in order the new Premises leases agreement to be
signed as soon as possible.


4. PAYMENTS AND SETTLEMENTS


4.1. The calculation of the lease fee and other payments hereunder shall
commence as of 1 September 2013.
4.2. The Lessee shall undertake to pay to the Lessor for the Property specified
in Paragraph 1.1 hereof each month the Lease Fee in the sum of LTL 31,50 for 1
sq.m. plus VAT which amounts in total LTL 15 000,00 (fifteen thousand Litas, 00
ct) per month. In case the law and/or regulations of legislation establishes
other amount of VAT and/or other fees and/or other equivalent payments related
to the subject matter of this Agreement, the Lessee shall have to pay newly
established VAT and/or other fees and payments. The lease fee specified herein
is established based on the provision that official Litas and Euro exchange rate
amounts to LTL 3,4528 for EUR 1 on a day of signing of this Agreement. If
mandatory Litas and Euro exchange rate established by the Bank of Lithuania for
the commercial banks on a day of payment differs from the one as of the day of
signing of this Agreement, on a day of payment the said lease fee shall be paid
of such amount that having it



--------------------------------------------------------------------------------



converted to Euros on that day the amount in Euros would be the same as the
lease fee converted in Euros according to the exchange rate of the day of
signing of this Agreement. The Parties agree that the Lessee shall pay to the
Lessor LTL 30 000,00 (thirty thousand Litas) plus VAT of the lease fee advance
payment within 14 days as of the day of signing of this Agreement. The paid
advance payment shall be considered as the lease fee for the last months of the
lease.
4.3. The Parties agree that if the consumer price index established and
published by the Department of Statistics of the Republic of Lithuania,
hereinafter CPI, increases by more than 3 (three) percentage points from the day
of execution of this Agreement or the last recalculation of such index, the
lease fee shall be recalculated in proportion to CPI change percentage.
Recalculated fee amount shall be applicable as from the beginning of the
calendar year following the year on which such recalculation was performed.
4.4. The lease fee shall be paid for the past month until the 10th day of the
following month against an invoice furnished by the Lessor.
4.5. The Parties agree that the Lessee shall not enter into the direct services
agreements with the companies providing utility services (heating, electricity,
water, gas, etc.) and undertake to pay directly to the Lessor all the fees for
actually used heating, electricity, water, gas in the Premises and also for
communication services and other utility services that have been actually
provided in the Premises. The fees for the utility services provided in the
Premises, electricity and heating must be calculated in accordance with the
readings of measuring apparatus (utility meters) installed in the Premises and
if the individual measuring appratus (utility meters) are not installed in the
Premises, such fees shall be calculated according to the documents (invoices) on
actually provided utility services in the Premises issued by the organizations
providing respective utility services. The Lessee shall undertake to make the
payment for the services specified in this Paragraph for the current month at
least within 5 (fifth) day of the current month against the VAT invoice
furnished by the Lessor according to the resources used during the last month.
If the amount paid by the Lessee in accordance with the procedure established
herein is smaller than the monetary expression of amount specified in the
invoices delivered by the service providers for heating, electricity, water,
communication services as well as utility services provided actually in the
Premises which have been used by the Lessee during the current month, the Lessee
must pay the accrued price difference within 3 (three) business days as of the
additional VAT invoice delivered by the Lessor. If the paid amount is higher
than the monetary expression for heating, electricity, water, communication
services as well as utility services provided actually in the Premises the
accrued price difference shall be deemed to be as the partial payment for
provided utility services for upcoming months.
4.6. If the Lessee fails to make the lease fee in the timely manner or other
payments to the Lessor hereunder, from the amounts paid by the Lessee first of
all the Lessor shall set off the late payment penalties and/or penalties, and
then indebtedness of the lease fee of the Lessee and other payments hereunder.


5. RIGHTS AND OBLIGATIONS OF THE PARTIES


5.1. Without violating the rights of the Lessee, having notified the Lessee in
advance, the Lessor shall be entitled to verify whether or not the Lessee
properly uses the Property. Besides, the Lessor shall be entitled to show the
Property to a future lessee or acquirer.
5.2. The Lessor shall be entitled each month and if needed more often to verify
the readings of measuring apparatus located in the Premises which measure the
usage of energy resources, water and other utility services.
5.3. The Lessor shall not be liable for interruptions in provision of energetic
resources, water, communications, utility services and other services due to
fault of third parties and/or providers of these resources/services. The Lessor
also shall not be liable and shall not reimburse the loss incurred by the Lessee
due to emergencies which have occurred due to fault of third parties and/or
providers of these resources/services.
5.4. The Lessee must use the Property orderly and appropriately for the purposes
set forth herein, keep the Property in good condition taking into account
regular wear and tear.



--------------------------------------------------------------------------------



5.5. After the end of the lease term or termination of this Agreement prior to
its term the value of improvements, rearrangements and installations
(improvements) of the Premises and/or Property shall not be reimbursed to the
Lessee.
5.6 The Lessee shall undertake to perform the permanent repair works of the
Premises and/or Property at its own expenses with prior written coordination
with the Lessor. The Parties agree that the definition of ‘permanent repair
works’ to extend it is specified herein shall meet the definition of ‘permanent
repair works’ established in the Law on Construction of the Republic of
Lithuania. Repair works must be carried out in compliance with all the
requirements of legislation governing this activity taking into account the
specifics of the Premises and Property.
5.7. The Lessee must observe the regulations of fire-safety, sanitary,
environmental, occupational safety, electrical safety, operational use of
heating, water-supply and sewage, telephone networks and installations and also
internal procedure regulations of the Building interior and other regulations
related to operational use of the Premises which are established in legislation
of the Republic of Lithuania.
5.8. The Lessee must immediately notify the Lessor about fire, accident,
emergencies and other events that have occurred in the Premises and which could
cause or have caused damage to the Premises/Property and undertake measures for
protection of the Premises and the property located therein as well as for
liquidation of consequences of emergency and accident (event), if that happened
due to fault of the Lessee.
5.9. The Lessee must immediately notify verbally (and then as soon as possible
in writing) the Lessor about the accidents or emergencies that have occurred in
the Premises, Building or their engineering systems, malfunctions of the said
systems and their consequences and also about deterioration of conditions of the
Premises and/or equipments or devices of the Lessor installed therein which
could cause or cause damage to the leased Premises. Having received the notice
of the Lessee specified herein, the Lessor shall undertake without any
unreasonable delay and at its expense to liquidate the said accidents or
emergencies, malfunctions of engineering systems and also the consequences of
such accidents, emergencies or malfunctions if that occurred due to fault of the
Lessor.
5.10. The Lessee must pay properly and in the timely manner the lease fee and
other payments hereunder.
5.11. The Lessee shall not be entitled to sub-lease the Property to third
parties.
5.12. The Lessee shall not be entitled to rearrange the leased Premises without
written consent of the Lessor.
5.13. The Lessee must obtain at its expenses all the licenses, permits and other
documents necessary for the use of the Premises according to their purpose and
the Lessor shall undertake to refrain from preventing this and provide to the
Lessee all the authorizations to this end.
5.14. If damage is caused to the Property due to fault of the Lessee, its
clients, visitors, interested parties and/or other third persons to whom the
Lessee granted the right or possibility to enter the Premises or use them
otherwise, the Lessee shall immediately perform the Property repair works having
coordinated this with the Lessor. If the Lessee fails to perform the required
repair works in the timely manner and such repair works are performed by the
Lessor at its expense, the Lessee shall reimburse to the Lessor all the repair
related expenses incurred by the Lessor and justified by the documents.


6. LIABILITY OF THE PARTIES


6.1. Each Party must reimburse to the other Party all the loss that has been
incurred by such other Party because of failure to perform or properly perform
the obligations undertaken hereunder.
6.2. If the terms of payment set forth herein of the lease fee and/or other
payments are breached and upon written request of the Lessor, the Lessee shall
undertake to pay the default interest in the sum of 0,02 percent of unpaid
amount for each day of delay.
6.3. The Lessee shall be liable for the damage caused to the Property by its
faulty acts or due to its negligence.
6.4. Each of the Parties shall be excused from liability for failure to perform
or properly perform the obligations set forth herein, if it is capable of
proving that such failure occurred due to circumstances beyond control (Force
Majeure) which are set forth in RL legislation (such as fire, flood, strike,
transport disturbances, natural disasters and other circumstances of similar
nature) which have



--------------------------------------------------------------------------------



occurred after signing of this Agreement and also if it is capable of proving
that it could not by any measures prevent the occurrence of said circumstances
or could not avoid them and also it could not anticipate the occurrence of such
circumstances when signing this Agreement. The Party which faced the Force
Majeure circumstances must in writing notify the other Party of that and deliver
the documents justifying the existence of such circumstances.


7. AGREEMENT VALIDITY, AMENDMENT AND TERMINATION


7.1. This Agreement shall become effective as of the moment of its signs and
shall be valid until full performance of obligations hereunder.
7.2. All amendments, supplements and annexes to this Agreement shall be valid if
drawn up in writing and signed by both Parties.
7.3. The Lessor shall be entitled to unilaterally, without invoking judicial
procedure, to terminate this Agreement prior to expiry of the lease term with at
least 1 (one) month notice to the Lessee, if:    
7.3.1. The Lessee uses the leased Property against the purpose set forth herein;
7.3.2. The Lessee delays the payment of the Lease Fee and other fees hereunder
for more than 30 days and fails to rectify this breach within the term specified
in writing by the Lessor;
7.3.3. The Lessee deliberately or negligently deteriorates the condition of the
Property;
7.3.4. The Lessee does not carry out the repair works in cases when it is
obliged to do so and fails to rectify this breach within the term specified in
writing by the Lessor.
7.4. The Lessee shall be entitled to unilaterally, without invoking judicial
procedure, to terminate this Agreement prior to expiry of the lease term with at
least 1 (one) month notice to the Lessor, if:    
7.4.1. The Property becomes unsuitable for use because of the circumstances for
which the Lessee is not responsible;
7.4.2. The Lessor prevents the Lessee from using the Property according to its
purpose and terms of this Agreement.
7.5. The Lessee shall be entitled to unilaterally terminate this Agreement prior
to its term without a reasonable cause by notifying the Lessor about the
intended termination 1 (one) month prior to the intended day of Agreement
termination.
7.6. This Agreement is subject to termination by written agreement of both
Parties.
7.7. Having this Agreement terminated, the obligations and duties which have not
been performed as well as established procedure of settlement, payment of
penalties and loss, resolution of disputes arising out of this Agreement shall
remain effective.
7.8. By signing this Agreement the Lessor understands and agrees that this Lease
Agreement may not be terminated by unilateral statement of the Lessor unless the
circumstances specified in Paragraph 7.3 are present.


8. OTHER PROVISIONS


8.1. Each Party hereby represents and warrants to another Party that:
8.1.1. it is a company of private limited liability duly established and
legitimately operating under the laws of the Republic of Lithuania;
8.1.2. it has all the rights and authorizations to execute this Agreement and
perform properly the obligations undertaken hereunder; it received all the
permits, approvals and authorizations of the competent institutions, its
corporate bodies and/or other persons which based on applicable legislation and
internal documentation of the Parties are necessary for execution and
implementation of this Agreement;
8.1.3. neither execution of this Agreement, nor performance of obligations
established herein violate and breach (i) any Articles of Association of the
Party or provisions of other internal documents and also any decisions, orders
or instructions issued by the corporate bodies of the Party; (ii) any decision,
resolution, order, instruction or other document issued by court or other sate
or municipal which is mandatory or applicable to the Party; (iii) any agreement,
other transaction or promise to which it is a party; and also (iv) any
provisions of laws or applicable legislation that is mandatory to the Party.



--------------------------------------------------------------------------------



8.2. Besides the statements and warranties set out in Paragraph 8.1 hereof, by
signing this Agreement the Lessor shall additionally represent and warrant to
the Lessee, that:
8.2.1. the Lessor possesses the Premises by private ownership title;
8.2.2. the Lessor represents that during the time of execution of this Agreement
the leased Premises are mortgaged to the bank AB Swedbank.
8.2.3. there are no disputes in court concerning the leased premises, premises
are not seized or their use according to their direct purpose is not otherwise
limited; premises are not leased and are not given to any third parties on the
grounds of commodate; there are no hidden defects of which the Lessor is aware
of due to which the Premises could not be used according to their purpose or
their utility could be decreased to the extent that if the Lessee had known
about these defects, it should not have leased the Premises or should not paid
for the Premises the lease fee of such amount.
8.3. It shall be deemed that representations and warranties listed herein is
delivered and is accurate on a day of signing of this Agreement and on the day
of delivery and acceptance of the Premises.
8.4. If the representations and warranties as well as statements set out herein
were not true, the Party to which such representation, warranty or statement has
been presented (aggrieved Party) shall be entitled (in addition without limiting
the rights which it can exercise under the laws of the Republic of Lithuania) to
demand from the Party which presented such representation or statement, to
reimburse the direct loss suffered due to the fact that the aggrieved Party
trusted false representation, warranty or statement and which could not have
been incurred by the Party, if the representation or warranty should have
corresponded to reality.
8.5. The Party shall undertake to refrain from disclosing the terms and
conditions of this Agreement to any third parties with an exception of state
institutions and creditors of the Lessor which are entitled to receive such
information under the laws. Notwithstanding the confidentiality obligation set
forth herein, any of the Parties shall be entitled to disclose the confidential
information to is employees, participants, auditors and advisors and/or
consultants selected by the Parties.
8.6. Invalidity of any provision of this Agreement shall not affect the validity
of other provisions of the Agreement. The Parties agree to replace the invalid
provision of the Agreement with other provision which meet the most the
objective and spirit of the previous one.
8.7. The Agreement together with all its amendments, supplements and/or annexes
form one agreement between the Parties and the Agreement may not be anyhow
divided.
8.8. Having the ownership title to the Property passed from the Lessor to a
third party, this Agreement shall be valid to the new owner of the Premises with
the same terms and conditions for the entire Agreement validity time.
8.9. Any dispute arising out of this Agreement or related hereto which within 30
(thirty) days as from submission of the Party’s request regarding the
performance of obligations hereunder is not resolved by negotiations, must be
resolved in court of the Republic of Lithuania in accordance with the procedure
established by laws of the Republic of Lithuania.
8.10. The laws of the Republic of Lithuania shall govern the relations arising
between the Parties which are not regulated by this Agreement.
8.11. In the event of change of the legal addresses, numbers of bank accounts
and (or) other details, the Parties must immediately notify each other of that.
The Party which failed to fulfill this requirement shall be deprived of the
right to present the claims or counterclaims that actions of the other Party
performed according to the details of which it was lately aware of fails to meet
the terms of the agreement or that it had not received notices which have been
send according to these details.
8.12. The Parties confirm that all the terms and conditions of this Agreement
were discussed and coordinated individually, i.e. each term and condition of the
Agreement was discussed and coordinated individually.
8.13. All the information, warnings or notices related to this Agreement must be
drawn up in writing and must be send by electronic mail, fax, registered letter
or courier mail (with confirmation about delivery) or delivered against the
signature at the addresses specified in Paragraph 9 hereof.
8.14. This Agreement may be registered in Kaunas Branch of Immovable Property
Register of the State Enterprise Center of Registers. The Agreement shall be
registered at expenses of the Lessee.
8.15. The Agreement shall be signed in three copies in the Lithuanian language,
each copy having the same legal authority, one copy is retained by each Party to
the Agreement and third copy shall be



--------------------------------------------------------------------------------



delivered to the Kaunas Branch of Immovable Property Register of the State
Enterprise Center of Registers. The Parties shall place their signatures on each
page of the Agreement.
8.16. The Parties represent that they have read this Agreement, understood their
content and the consequences of its performance, failure of performance or
improper performance, or untimely performance. The Parties sign this Agreement
as the document which corresponds to the will of each of them and the objectives
of signing this Agreement.
8.17. By signing this Agreement the representative of the Lessor confirms that
the meeting of creditors of the Lessor has approved this Agreement draft as it
is being signed and the Agreement draft is approved by decision of the meeting
of creditors of the Lessor.


ANNEXES TO THE AGREEMENT:


Annex No. 1 – Copy of the Premises’ Plan
Annex No. 2 – Plan of the Third Floor of the Building
Annex No. 3 – Certificate of Delivery and Acceptance of the Premises
Annex No. 4 – Extract from the Register of Immovable Property of the State
Enterprise Center of
Registers.


9. LEGAL ADDRESSES AND DETAILS OF THE PARTIES




LESSOR                    LESSEE


BUAB Apskaitos etika                UAB Ubiquiti Networks Europe
Company number 1117 75915            Company number 300633724
50 Putvinskio Str., Kaunas            Address: 221 Savanorių Ave., Kaunas
LT19 4010 0425 0307 4176            E-mail: rasa@ubnt.com
AB DNB bank                    Ph. 8-687-27482
Represented by bankruptcy administrator
UAB Įmonių bankroto administravimo ir teisinių paslaugų biuras
E-mail k.stankus@adminbiuras.lt
Ph. 8-687-55922


/signed/                        /signed/
Kęstutis Stankus                Director Rasa Juodišienė
A person authorized by the administrator





--------------------------------------------------------------------------------









ANNEX No.3 to the 10 July 2013 Non-Residential Premises Lease Agreement


CERTIFICATE OF DELIVERY AND ACCEPTANCE OF THE PREMISES


10 July 2013, Kaunas




BUAB Apskaitos etika, company number 1117 75915, legal address 50 V. Putvinskio
Str., Kaunas, represented by the administrator UAB Įmonių bankroto
administravimo ir teisinių paslaugų biuro (Company Bankruptcy Administration and
Legal Services Bureau), number of legal person 235238440, by authorized person
Kęstutis Stankus (basis for authorization is the 26 March 2012 Resolution of
Kaunas Regional Court and the 30 April 2012 Power of Attorney No. 04-81/1),
hereinafter referred to as the ‘Lessor’ on one side
and
UAB Ubiquity Networks Europe, number of legal person 300633724, address of the
registered office 221 Savanorių Ave., Kaunas, represented by Rasa Juodišienė,
the director, hereinafter referred to as the ‘Lessee’ on the other side,
    
The Lessor and the Lessee hereinafter may be referred to as the ‘Parties’ and
each individually as the ‘Party’, following the Non-Residential Premises Lease
agreement entered into on 10 July 2013 (hereinafter referred to as the
‘Agreement’) hereby agree as follows:


1.
The Lessor hereby delivers to the Lessee for the fee to possess and use the
premises of administrative purpose the total area of which is 477 sq.m., located
on the third floor of the building at address 50 V.Putvinskio Str., the unique
number of which is 4400-0605-4380, owned by the Lessor.

2.
The Lessee hereby undertakes the aforementioned Premises. The Lessee confirms
that the conditions of the Premises to be delivered on the day of execution of
this Certificate meets substantially the terms and conditions of the Agreement
and also that the Premises are suitable for use according to their purpose set
out in the Agreement.

3.
The Parties state that at the time of signing of this Certificate the works
which have been undertaken by the Lessor under the Paragraph 2.1 of the
Agreement are not performed: the measuring apparatus and shower cabin are not
installed. The Lessor shall undertake to perform such works in accordance with
the terms set out in the Agreement.

4.
The defects of the Premises which are present on the day of signing of this
Certificate:



Keys have not been handed, gate remote control, access cards and the company
‘Apskaitos etika’ has not vacated the Premises
(specify, if any)


The readings of utility meters on the day of signing this Certificate:
5.1. electricity: WHG:21422; WHP:1951; WHP:1692;
5.2. heating: 0000; 0000 (2 measuring apparatus);
5.3. _______________________ .




LEGAL ADDRESSES AND DETAILS OF THE PARTIES




LESSOR                    LESSEE


BUAB Apskaitos etika                UAB Ubiquiti Networks Europe
Company number 1117 75915            Company number 300633724



--------------------------------------------------------------------------------



50 Putvinskio Str., Kaunas            Address: 221 Savanorių Ave., Kaunas
LT19 4010 0425 0307 4176            E-mail: rasa@ubnt.com
AB DNB bank                    Ph. 8-687-27482
Represented by bankruptcy administrator
UAB Įmonių bankroto administravimo ir teisinių paslaugų biuras
E-mail k.stankus@adminbiuras.lt
Ph. 8-687-55922


/signed/                        /signed/
Kęstutis Stankus                Director Rasa Juodišienė
A person authorized by the administrator









